ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Examiner’s Amendment
The 4/27/2021 listing of claims is further amended as follows:
A) In claim 17, in the 2nd line, amend to "determining the classification of at least ten (10) selected intervention points..."
B) In claim 17, before step (b), after "...exhibiting CNV;" delete "and"

Reasons for allowance
4/27/2021 claims 17-18 and 20-24, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 1-16, 19 and 25-32 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because the art does not teach as obvious the combination of the recited "a) characterizing... (i)... (ii)...;" "b) determining... (i)... (iii)..." and "c)... e)..."  Close art, such as Craig (as cited on the 12/6/2016 IDS), does not teach the scoring, classifying and selecting and does not teach the particularly recited intervention points.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 2nd consideration relating to treatment integrating possible judicial exceptions into a practical application, the treatment in this instance comprising at least the recited "f) administering..."  
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 3rd consideration relating to a particular machine integrating possible judicial exceptions into a practical application, the particular machine in this instance comprising at least the recited "a) characterizing...," including sub-steps (i-ii) and optionally (iii-iv), along with the equipment inherent in these steps.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 12/6/2016 drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631